_____________

                                  No. 95-4049SI
                                  _____________

United States of America,               *
                                        *
                  Appellee,             *   Appeal from the United States
                                        *   District Court for the Southern
     v.                                 *   District of Iowa.
                                        *
Randall Edward Schuster,                *   [UNPUBLISHED]
                                        *
                  Appellant.            *
                                  _____________

                            Submitted:    April 4, 1996

                              Filed: April 9, 1996
                                  _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Randall Edward Schuster made an unauthorized copy of his employer's
customer database and attempted to sell the database to a competitor.
Following   his   arrest,    Schuster    pleaded   guilty   to   mail   fraud.   At
sentencing, the district court assessed a two-level enhancement because
Schuster engaged in more than minimal planning and sentenced Schuster to
four months imprisonment, four months home confinement, and two years
supervised release.    Schuster appeals, and we affirm.


     The Guidelines provide for a two-level increase in fraud cases if the
offense involved more than minimal planning.          U.S.S.G. § 2F1.1(b)(2)(A)
(1995).   "'More than minimal planning' means more planning than is typical
for the commission of the offense in a simple form" and is deemed present
"in any case involving repeated acts over a period of time."               U.S.S.G.
§ 1B1.1 n.1(f) (1995).      Here, the record shows Schuster planned what he was
going to do and
took distinct affirmative steps over time in furtherance of the crime:
Schuster formed the intent to steal his employer's database, accessed and
stole the database, evaluated the database and decided it would be valuable
to a competitor, researched the competitors, contacted at least two
potential buyers, mailed a portion of the database to a competitor, and
negotiated the final sale of the database.   Accordingly, we cannot say the
district court's finding that Schuster engaged in more than minimal
planning was clearly erroneous.   See United States v. Starr, 986 F.2d 281,
282 (8th Cir. 1993) (standard of review); United States v. Barndt, 913 F.2d
201, 204 (5th Cir. 1990) (district court did not clearly err in assessing
more-than-minimal-planning enhancement where defendant formed intent to
steal government property, stole property, sought buyers, transported
property to buyer, and sold property).


     We thus affirm Schuster's sentence.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-